                 Case 3:20-cv-05948-BAT Document 22 Filed 04/21/21 Page 1 of 3




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7
     MELODY S.,
 8
                               Plaintiff,                  CASE NO. C20-5948-BAT
 9
            v.                                             ORDER REVERSING THE
10                                                         COMMISSIONER'S FINAL DECISION
     COMMISSIONER OF SOCIAL SECURITY,                      AND REMANDING
11
                               Defendant.
12

13          Plaintiff appeals the ALJ's decision finding her not disabled. The ALJ found bipolar

14   disorder, depression and obesity are severe impairments; Plaintiff has the residual functional

15   capacity (RFC) to perform light work with other physical, environmental, and mental limitations;

16   and that Plaintiff cannot perform past relevant work but is not disabled because she can perform

17   other work in the national economy. Tr. 38-51.

18          Plaintiff contends the Court should remand the case for further proceedings because the

19   post-hearing opinion of Terilee Wingate, Ph.D. undermines the ALJ's decision, the ALJ failed to

20   explain his departure from the opinions of the State Agency Psychologists, and failed to resolved

21   inconsistencies between the vocational expert's (VE) testimony and the Dictionary of

22   Occupational Title (DOT).

23



     ORDER REVERSING THE COMMISSIONER'S FINAL DECISION
     AND REMANDING - 1
                 Case 3:20-cv-05948-BAT Document 22 Filed 04/21/21 Page 2 of 3




 1             For the reasons below, the Court REVERSES the Commissioner’s final decision and

 2   REMANDS the matter for further administrative proceedings under sentence four of 42 U.S.C. §

 3   405(g).

 4                                              DISCUSSION

 5             The ALJ found "persuasive" the State Agency Psychologists' opinions that Plaintiff has

 6   the "mental residual functional capacity to understand and carry out 3-step commands involving

 7   simple instructions." Tr. 48. Plaintiff contends, and the Court agrees, the ALJ should have but

 8   harmfully failed to explain why the 3-step limitation was not included in the RFC determination

 9   or in the hypothetical questions posed to the VE. The Commissioner defends the ALJ arguing it

10   is the ALJ's prerogative to resolve ambiguities contained in medical opinions. But because the

11   Court reviews the ALJ's decision based upon the grounds upon which the action is based, the

12   ALJ is required to explain his or her reasoning. See Treichler v. Comm’r of Social Sec. Admin.,

13   775 F.3d 1090 1102 (9th Cir. 2014). The ALJ failed to do so and thus harmfully erred.

14             The parties also spar over whether the ALJ's treatment of the State Agency opinions is

15   harmful or harmless. But the factual determination of whether Plaintiff can perform the jobs

16   discussed at step-five, assuming she has a 3-step limitation, is one which should have been made

17   at the agency level, not on appeal in the first instance.

18             The Court accordingly concludes the ALJ harmfully erred by failing to explain why the

19   3-step limitation was not included in the RFC determination or the hypothetical questions

20   presented to the VE. Because this error requires the reversal of the ALJ's decision and remand

21   for further proceedings the Court need not resolve the other errors assigned by Plaintiff, and

22   ORDERS:

23



     ORDER REVERSING THE COMMISSIONER'S FINAL DECISION
     AND REMANDING - 2
              Case 3:20-cv-05948-BAT Document 22 Filed 04/21/21 Page 3 of 3




 1          The Commissioner’s final decision is REVERSED, and this case is REMANDED for

 2   further administrative proceedings under sentence four of 42 U.S.C. § 405(g). On remand, the

 3   ALJ shall reassess the opinions of the State Agency Doctors, Eugene Kester, M.D., and Vincent

 4   Gollogly, Ph.D. with respect to the 3-step limitation; consider the post-hearing opinion of Terilee

 5   Wingate, Ph.D., develop the record and redetermine Plaintiff's RFC as needed; and proceed to

 6   the remaining steps as appropriate.

 7          DATED this 21st day of April 2021.

 8

 9                                                                A
                                                          BRIAN A. TSUCHIDA
10                                                        United States Magistrate Judge

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER REVERSING THE COMMISSIONER'S FINAL DECISION
     AND REMANDING - 3
